RE: TITLE 70 O.S. 5-112
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR RECENT LETTER ASKING FOR ADVICE AS TO THE CORRECT INTERPRETATION TO GIVE TO THE TERMS OF 70 O.S. 5-112 (1981). HE HAS AUTHORIZED ME TO REPLY TO YOU ON HIS BEHALF THROUGH THIS INFORMAL LETTER. TITLE 70 O.S. 5-112 STATES:
  "ANY VACANCY OCCURRING ON THE BOARD OF EDUCATION OF A SCHOOL DISTRICT SHALL BE FILLED BY THE BOARD OF EDUCATION OF SUCH DISTRICT FOR A PERIOD-EXTENDING UNTIL THE NEXT REGULAR SCHOOL DISTRICT ELECTION, AT WHICH TIME AN ELECTION CONDUCTED AS PROVIDED FOR IN THIS CODE SHALL BE HELD TO FILL ANY BALANCE OF THE UNEXPIRED TERM; PROVIDED, HOWEVER, THAT IF THE BOARD OF EDUCATION DOES NOT FILL THE VACANCY BY APPOINTMENT WITHIN SEVENTY (70) DAYS AFTER THE SAME OCCURS, IT SHALL BE MANDATORY ON THE PART OF THE COUNTY ELECTION BOARD TO CALL A SPECIAL ELECTION TO FILL THE VACANCY FOR THE UNEXPIRED TERM, WHICH ELECTION SHALL BE HELD FOR THE ELECTION OF A BOARD MEMBER ONLY AND SAID ELECTION SHALL BE CONDUCTED IN THE SAME MANNER AS THE REGULAR ANNUAL SCHOOL ELECTION."
YOU ASK, IN LIGHT OF THIS STATUTE, WHETHER A BOARD MEMBER NEWLY ELECTED TO FILL THE REMAINDER OF A TERM ON THE BOARD IS ENTITLED TO IMMEDIATELY ASSUME OFFICE, OR WHETHER THE INTERIM MEMBER APPOINTED TEMPORARILY TO HOLD THE POSITION IS ENTITLED TO CONTINUE TO SIT IN THE POST UNTIL THE TIME THAT PERSONS WHO ARE ELECTED TO SERVE FULL TERMS ON THE BOARD ASSUME OFFICE, IN FEBRUARY OF EACH YEAR.
UNDER THE LANGUAGE OF 70 O.S. 5-112, AN INTERIM APPOINTEE MEMBER OF A SCHOOL BOARD IS APPOINTED TO SERVE IN THAT OFFICE "FOR A PERIOD EXTENDING UNTIL THE NEXT REGULAR SCHOOL DISTRICT ELECTION . . . THIS VERBIAGE CLEARLY INDICATES THAT THE TERM OF APPOINTMENT FOR THE INTERIM APPOINTEE ONLY LASTS UNTIL THE NEXT REGULAR ELECTION, NOT UNTIL FEBRUARY OF THE FOLLOWING YEAR, AS WOULD BE THE CASE AS TO A REGULARLY ELECTED MEMBER OF THE BOARD. WHERE THE LEGISLATURE HAS PLAINLY AND CLEARLY INDICATED ITS INTENT AS TO AN AREA, THERE IS NO NEED TO RESORT TO EXTRANEOUS RULES OF STATUTORY CONSTRUCTION, AND THE LANGUAGE EMPLOYED WILL BE GIVEN ITS PLAIN MEANING. HUGHES DRILLING CO. V. MORGAN, 648 P.2D 32 (OKLA. 1982). THEREFORE, THE PERSON WHO IS ELECTED TO FILL THAT POST IS ENTITLED TO ASSUME OFFICE IMMEDIATELY AFTER THE ELECTION IS CERTIFIED, AND DOES NOT HAVE TO WAIT UNTIL THE FOLLOWING FEBRUARY TO ASSUME OFFICIAL DUTIES.
IF YOU HAVE NEED OF FURTHER INFORMATION IN THIS AREA, PLEASE FEEL FREE TO CALL ME DIRECTLY.
(MICHAEL SCOTT FERN)